-            .

              ”

,.



         I.




                                                 MAY 8,   1951



                      Hon. A. M. Aikin, Jr., Chai-         Opinion   No. V-1173
                      Senate Committee on Education
                      52nd Legislature                     Re:   Effect of Senate Bill 250,
                      Austin, Texas                              apportioning the State into
                                                                 twenty-two congressional
                                                                 Districts, upon the compo-
                                                                 sition of the twenty-one
                                                                 member State Board of Edu-
                      Dear Senator:                              cation.

                                We refer to your request for an opinion of this office con-'
                      cerning the effect of proposed Senate Bill 250 of the 52nd Legisla-
                      ture, apportioning the State into twenty-two Congressional Districts,
                      upon the composition of the twenty-one member State Board 'ofEduca-
                      tion.

                                The proposed legislation, Senate Bill 250, provides for
                      twenty-two Congressional Districts, and the caption of that bill reads
                      as follows:

                                "An Act to apportion the State of Texas into Congres-
                           sional Districts, naming the Counties composing the same,
                           and providing for the election of a member of the Congress
                           of the United States from each district, repeala   all laws
                           and parts of laws in conflict herewith, and declaring an .
                           emergency."

                                Section 8 of Article VII, Constitution of Texas,~provides
                      inpart:

                                'The Legislature shall provide by law for a State
                           Board of Education, whose members shall be appointed or
                           elected in such -er    and by such authority and shall
                           serve for such terms as the Legislature shall prescribe
                           not to exceed six years. . . .l(

                                There is no provision in the Texas Constitution which re-
                      lates to the method by which members for a State Board of Education
                      shall be appointed or elected, nor which fixes the number of members
                      which shall constitute that board. Section 8 of Article VII, supra,
                      leaves these matters entirely with the Legislature.
                                                                            .   -


                                                                                    -.


Hon. A. M. Aikin, Jr., page 2 (V-1173)



          Pursuant to the above constitutional'mandate, the 51st Leg-
islature enacted Senate Bill 115, creating an elective State Board of
Education. S.B. 115, Acts 51st Leg., R.S. 1949, ch. 299, P. 537.

          Section 1 of Article II of Senate Bill 115, supra, origin-
ally provided:

          "There is hereby created the State Board of Education,
     to consist of twenty-one (21) members. .Ons member of the
     State Board of Education shall be elected from each of the
     twenty-one (21) Congressional Districts of the State of
     Texas-as th;y now exist and as they shall be changed from
     time to time." (Emphasis ad&d.)

          However, Article II of Senate Bill 115 was subsequently
amended by the same legislature in House Bill 964, Acts 5lst Leg.,
R.S. 1949, ch. 546, p. 1056, codified in Vernon's civil Statutes un-
der Article 2654-2.  The caption of House Bill 964 reads In part as
follows:

          "An Act . . . creating the State Board of Education
     and dividing the State into Educational Districts for the
     purpose of selecting members thereof; . . ."

          Article 2654-2,   V.C.S. (H.B. 964, . supra), provides in part:

         "Section 1. There:.ishereby created the State Board
    of Education, to consist of twenty-one (21) members. One
    (1) member of the State Board of Education shall be elect-
    ed from each of the twenty-one (21) Congressional Districts
    of the State of Texas."
      .
         "Sec. 2. A special election shall be held in each of
    the twenty-one (21) Congressional Districts of the State of
    Texas on the second Tuesday&   November, 1949, for the pur-
    pose of electing the initial members of the State Board of
    Education, such members so elected at such election to hold
    office until January 1, 1951, . . ."

          "Sec. 5. At the general election in 1950 there shall
     be elected, in conformity with the general election laws of
     this State, from each of the Congressional Districts, one
     (1) member of the State Board of Education. The members of
     said Board elected at said election in 1950 in Districts 1,
     2, 3, 4, 5, 6, and 7 shall serve for a termof two (2) years
     beginning January 1, 1951; the members of said Board elected
     at said election in 1950 in Districts 8, 9, 10, 11, 12, 13,
     and 14 shall serve for a term of four (4) years beginning
     January 1, 1951; and the~members.of said Board elected at
Han, A. M. Aikin, Jr., page 3 (V-1173)



     said election in 1950 in Districts 15, 16, 17, 18, 19,
     20, and 21 shall serve for a term of six (6) years be-
     ginning January 1, 1951. At the general election in
     1952 and at each general election thereafter, members
     shallbe.elected, In conformity with the general elec-
     tion laws of this State, to the Board offices which will
     become vacant on December 31 of that year. The members
     thus elected shall hold office for a term of six (6)
     years, beginning January 1 immediately following such
     election."

          “Sec. 6.  In case of resignation or death of a mem-
     ber of said Board, or in case a position . . . otherwise
     becomes vacant, the Board shall fill such vacancy . . .
     by appointment of a qualified person from the affected
     district, . . . end, at the next general election after
     any such vacancies occur, members on said Board from the
     affected districts shall be elected . . . to fill such
     vacated offices for such nnexpiredterms. ..,. ."

           "Sec. g. . . . No person shall be eligible to
     serve on said Board or be elected thereto unless he shall
     be...     a qualified elector of his district, . . ."

          It is settled law that statutes will be construed so as to
carry out the legislative intent. 2 Sutherland, Statutory Construc-
tion (3rdEd. 1943) 333, Sec. 4701. When such intent is once ascer-
tained, it will be given effect even though the literal meaning of
the words used therein is not followed. Wood v. State, 133 Tex. 110,
126 ~.~.2d 4 (1939); Longoria v. State, 126 Tex. Crim. 362, 71 S.W.2d
268 (1934); Trimmier v. Carlton, 116 Tex. 572, 296 S.W. 1070 (1927);
Hidalgo County Drainage Dist. No. 1 v. Davidson, 102 Tex. 533, I.20
S.W. 849 (1909).

          Furthermore, it is a well established rule of statutory
construction that the Legislature is presumed to have intended that
which is reasonable anq effectual rather than that which Is produc-
tive of absurd or anomalous consequences. Statutes should never be
given a construction that leads to uncertainty, injustice, or confu-
sion if it is possible to construe them otherwise. 39 Tex. Jur. 222,
246, Statutes, Sets. 118, 131; 39 Tex. Jur. 176-184, Statutes, Sets.
93, 95, 96.

          Highly significant in the ascertainment of legislative in-
tent herein is the fact that the clause "as they now exist and as
they shall be changed from time to time" is absent Ln House Bill 964,
the amendment of Section 1 of Article II of Senate Bill 115. By its
act of expunging these words from the original act by the amend3tory
law, the Legislature thereby definitely fixed the number of members
                                                                            .

                                                                                .A




Hon. A. M. Aikin, Jr., page 4 (V-1173)         .




to be elected end serve on such board at twentylone. This it had au-
thority to do under Section 8 of Article VII, Constitution of Texas.

          Additional evidence of legislative intent is present In the
above quoted portion of the caption'of the amen&tory House Bill 964,
supra, wherein it expressly provides for "dividing the State into
Educational Districts for the purpose of selecting members" on the
elective State Board of Education created therein. In construing a
statute, a court is not restricted to,its body. 39,Tex. Jur. 226,
Statutes, Sec. 121. The caption, when considered with Section 1 of
the body of the act, as it may be In the dstermlnation of ambiguities
and in arriving at legislative intent, indicates that the intention
of the Legislature was to adopt, for the purpose of "Educational Dis-
tricts," the same areas previously established and recognized as Con-
gressional Districts in Article 197, V.C.S. Westervelt v. Yates, 145
Tex. 38, 194 S.W.2d 395 (1946). Thus, the Legislature accomplished
the purpose expressed in the caption, "tb divide the State into Edu-
cational Districts," in Section 1 of Its bill by reference to and
adoption of the then established confines of Congressional Districts.

          In Trimmier v. Carlton, 116 Tex. 572, 296 S.W. 1070, 1074
(1927), the court stated:

           "Statutes which refer to other statutes and make them
     applicable to the subject of legislation are called 'refer-
     ence statutes,' and are a familiar and valid mode of legis-
   ( latlon. The general rule is that when a statute is adopted
     by a specific descriptive ,reference,the adoption takes the
     statute as It exists at that time, and the subsequent amsnd-
     ment thereof would not be within the terms of the adopting        ':
     act .'I

See also Cameron v.-.Waco,8 S.~.2d 249 (Tex.Clv.App. 1928); 39 Tex.
Jur. 129, Statutes, Sec. 66.

          By the expediency of reference, the Legislature thereby re-
lieved itself of defining v&rbatim within House Bill 964 the boundaries
or composition of the twenty-one "Educational Districts" created there-
in. Identification of such educational districts will always be a-
vailable in the official publication of the State laws under Senate
Bill 195, Acts 43rd Leg., R.S. 1933, ch. 135, p. 344, regardless of a
repeal or amendment of that law for Congressional District purposes
only.

          For yet another reason we think House Bill 964 must be con-
strued in the manner expressed herein. It was reasonable to contem-
plate at the time House Bill 964 was enacted that the State might be-
come entitled to more or less than twenty-one Congressmen and that
the C_ongressionulDistricts would be Increased or diminished to create
Hon. A. M. Aikin, Jr., page 5 (V-1173)



newly defined districts. To construe "EducationalDistricts"to be co-
terminous with Congressional Districts as changed from time to time
would be to construe the law in violation of that provision in House
Bill 964 which provides that the State Board of Education shall con-
sist of twenty-one members. It is reasonable to assume that the Leg-
islature had no intention of producing such a conflict. Or, if per-
chance a twenty-second Congressional District were lawfully created,
the qualified voters in such twenty-second Congressional District
might have no representation on the State Board of Education. This
would be construing a law so as to disfranchise part of the voters
when the clear intent of House Bill 964 was for the enfranchisement
of all qualified voters of this State. Statutes should not be con-
strued to disfranchise voters when they reasonably may be construed
otherwise. Thomas V. Groebl, 147 Tex, 70, 212 S.W.2d 625 (19.948).If
the act had so intended, it would have been unconstitutional. Smith
v. Patterson, 111Tex. 535, 242 S.W. 749 (1922). We find no evidence
of such an intention in House Bill 964.

          An examination of the caption and body of proposed Senate
Bill 250 of the 52nd Legislature reveals that its sole expressed pur-
pose is to reapportion the State of Texas into Congressional Dis-
tricts, naming the counties composing them. Since it is our opinion
that there has been created by House Bill 964 educational districts
as distinguished from Congressional Districts, It would necessarily
follow that proposed Senate Bill 250, if passe3, could have no effect
to change the composition of the educational dls:ricts as established
In House Bill 964, nor to change the composition :,fthe twenty-one
member State Board of Education.

                               SUMMARY           I
         Proposed Senate Bill 250 of the 52nd Legislature, ap-
    portioning the State into twenty-two Congressional Districts,
    would have no effect upon the composition of the twenty-one
    member State Board of Education. House Bill 964, Acts 5lst
    kg., R.S. 1949, ch. 546, p. 1056; Art. 2654-2, V.C.S.

APPROVED:                                Yours very truly,

J.C. Davis, Jr.                            PRICE DAilIEL
County Affairs Division                  Attorney General

E. Jacobson
Reviewing Assistant                   --4sLz.7~~                    d
                                        BY
Charles D. Mathews                      Chester E. Ollison
First Assistant                                  Assistant

CBO:mw:pwb